Citation Nr: 0108557	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  92-20 196A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to the payment or reimbursement of medical 
expenses associated with unauthorized private hospitalization 
from May 12 to May 17, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Medical Center.

This case was previously before the Board and was remanded to 
the RO in September 1998. 


FINDING OF FACT

On July 6, 1999, VA received notification that the veteran 
had died on June [redacted], 1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.




		
               U. R. POWELL
	Member, Board of Veterans' Appeals

 


